Appeal by plaintiffs-appellant from an order which (a) denied plaintiffs-appellant’s motion for reargument and to vacate an order dated January 20, 1940, and (b) granted motion of defendants-respondents to strike out the amended complaint served by appellants upon respondents as not complying with said order of January 20, 1940, and ordered appellants to serve a complaint which would comply with said order. The order of January 20, 1940, directed appellants to serve amended complaint separately stating and numbering each of the causes of action and the interests of each plaintiff with respect thereto and to make more definite and certain several paragraphs alleged in said complaint. No appeal was taken from said order and *930the time to appeal therefrom has expired. The amended complaint served upon respondents was not in compliance with the order of January 20, 1940, and was properly stricken out. The reargument of the motion upon which the order of January 20, 1940, was predicated is not appealable. Order affirmed, with ten dollars costs, with leave to plaintiff to serve an amended complaint within twenty days after the service upon it of a copy of the order to be entered on this decision. Hill, P. J., Crapser, Schenck and Foster, JJ., concur; Hefflernan, J., dissents, on the ground that the complaint states but one cause of action and is sufficient.